          Case 2:19-cv-03260-DS Document 16 Filed 10/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KELVIN O’NEIL GOREE,                            :
          Plaintiff,                            :          CIVIL ACTION
                                                :
                                                :          NO. 19-3260
              v.                                :
                                                :
COMMISSIONER OF SOCIAL SECURITY,                :
         Defendant.                             :

                                           ORDER

       AND NOW, this 26th day of October, 2020, following upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (Doc. 8), Defendant’s Response

to Request for Review (Doc. 13), and Plaintiff’s Brief in Reply to Defendant’s Response to

Plaintiff’s Request for Review (Doc. 14), and for the reasons set out in the accompanying

memorandum opinion, it is hereby ORDERED that Plaintiff’s request for review is DENIED and

the final decision of the Commissioner denying disability benefits is AFFIRMED. The Clerk of

Court is shall to mark this case CLOSED for statistical purposes.


                                                    BY THE COURT:


                                                    /s/ David R. Strawbridge, USMJ
                                                    DAVID R. STRAWBRIDGE
                                                    UNITED STATES MAGISTRATE JUDGE
